DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 U.S.C. 119(e) to provisional application No. 62/670,314, filed 05/11/2018.

Status of the Claims
Claims 1-4, 7-14 and 20-23 are pending; claims 5-6 and 15-19 are cancelled; claims 1-4 and 7-11 are amended; claims 11-14 are withdrawn; and claims 20-23 are newly recited. Claims 1-4, 7-10 and 20-23 are examined below. 

Withdrawn Objections/Rejections
The previous objection to the specification is withdrawn in response to Applicant’s amendments to the specification filed 12/08/2021. 
The previous objection to claim 1 is withdrawn in response to Applicant’s amendments to the claim.

	The previous rejection of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1-4, 7-10 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an ELISA-based method for detection the activity of properdin comprising claimed steps i), ii, iv) and v), wherein an amount of C3b detected is proportional to a concentration of properdin in the serum sample, does not reasonably provide enablement for an ELISA-based method for detection of the activity of properdin comprising claimed steps  i)-iv) as claimed wherein an amount of the C3b detected is proportional to a concentration of properdin in the serum sample.  The specification does not make or use the invention commensurate in scope with these claims (particularly with regard to addition of both properdin containing control with a serum sample at the same surface, wherein an amount of C3b detected is proportional to a concentration of properdin in the serum sample). 
In making a determination as to whether an application has met the requirements for enablement under 35 U.S.C. 112, paragraph a, the courts have put forth a series of factors. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The factors that may be considered include (1) The breadth of the claims, (2) The nature of the invention, (3) The state of the prior art, (4) The level of ordinary skill in the art, (5)The level of predictability in the art, (6) The amount of direction provided by the inventor, (7) The existence of working examples, and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	While the nature of the invention is directed to the detection of anti-C3b deposited following activation of the complement pathway (based on properdin activity); the breadth of the claims broadly encompass detection of C3b at an amount proportional to the concentration of properdin present in the serum sample. The claims as amended broadly recite at step iv, “a serum sample” in place of the previously recited “properdin depleted sample” (the amended, broader claim language encompasses any serum sample, including that which is properdin depleted and or sample containing properdin). However, the original disclosure does not enable one having ordinary skill to make or use the claimed invention commensurate in scope with the claims; in particular, there is insufficient direction or guidance with regard to how to make or use the claimed invention, comprising addition of both control containing properdin and serum at the 
	Regarding the state of the prior art, assays for the detection and measurement of complement pathway activation were known to those skilled in the art, in particular see Cooper et al., US Patent No. 4, 642,284 (cited previously) teaching an assay substantially similar to that which is presently claimed in that the ELISA of Cooper comprises the binding/detection reagents as claimed, namely comprises anti-properdin antibody to bind and capture properdin and anti-C3b antibody for the purpose of detecting the activated complex in serum, namely detecting C3b complex (associated with immobilized properdin) (see col. 6, lines 51 to col. 7, line 15).  Further the art recognized properdin activity as essential to activation of the alternative complement pathway (see for example Bansal, US PG Pub No. 2013/0004485A1, para [0006], teaching properdin is essential for initiation of the alternative complement pathway). 
	Based on what is known in the prior art regarding the activation of the complement pathway, it would be expected that any properdin present (from either of the control or serum sample) would be capable of and result in deposition of C3b at the surface during activation of the pathway. It is not readily predictable that the method as claimed comprising control sample containing properdin at the surface, followed by test serum sample depleted of properdin also at the same surface (which is encompass by the present language) would result in an amount of C3b proportional with the amount or properdin (which would be zero) in the serum sample. 
	Regarding the mount of direction/guidance provided by the originally filed disclosure, and Applicant’s working examples, see para [0088] of the specification. At para [0088] 
	Regarding the amended claim language, see Applicant’s originally filed disclosure at para [00039] in reference to Applicant’s Figure 7. Para [00039] indicates the use of the ELISA methods to detect differences in activity between sera that have different properdin concentrations, the assay carried out according to the protocol described at para [00038] for Figure 6, except the methods were performed on sera having varying amounts of properdin. Regarding the assay of figure 6, see para [00038], the 96 well plate was coated with antibody, blocked, and properdin forms and NHS were added and incubated. Neither of figure 6 or 7 refer to a first step of adding control sample containing properdin to the surface (the wells) prior to addition of properdin and NHS at the surface. 
	Further as indicated above, the disclosure is not commensurate in scope with the claims because the recited series of steps introduce properdin other than properdin in the serum sample, and as a result it would be expected that one would detect C3b, and that this would not necessarily be present in an amount proportional to the concentration in the serum sample. 
See the Examples starting at para [00091] and as discussed previously, the specification indicates these examples for evaluation of biological samples in the functional ELISA, determining activity of properdin in NHS (normal human serum) via the ELISA. In this example (para [00093]), the specification indicates alternatively using different specific polymeric forms 
	In summary, the claims as amended broadly encompass determination of activity of properdin, and relate the amount of C3b detected to the concentration of properdin in the serum sample, however the serum sample is not recited as the only source of properdin at the surface in the assay. Based on the claimed method steps, which as amended could encompass serum depleted of properdin or serum containing properdin, one having ordinary skill would not be able to achieve the recited conclusion at the wherein clause, namely detect C3b in an amount proportional to a concentration of properdin in the serum sample based on the recited steps at the claim. While the specification does support enablement for determination of properdin activity in a control sample or a serum sample containing properdin (or a combination of both), the specification is not commensurate in scope with the invention as presently claimed for the reasons as indicated in detail above. For these reasons, the specification fails to teach the ordinarily skilled artisan how to make or use the claimed invention in its full scope as presently recited, without undue experimentation.

New Matter
Claims 1-4, 7-10 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See as discussed in detail previously above, amended claim 1 recites a series of steps including adding a control sample containing properdin to the surface, and adding a serum sample providing complement proteins to the same surface, followed by addition of anti-C3b antibody to detect C3b, wherein an amount of C3b detected is proportional to a concentration of properdin in the serum sample. Applicant’s originally filed disclosure at para [00039] in reference to Applicant’s Figure 7. indicates the use of the ELISA methods to detect differences in activity between sera that have different properdin concentrations, the assay carried out according to the protocol described at para [00038] for Figure 6, except the methods were performed on sera having varying amounts of properdin. Regarding the assay of figure 6, see para [00038], the 96 well plate was coated with antibody, blocked, and properdin forms and NHS were added and incubated. Neither of figure 6 or 7 refer to first adding control sample containing properdin to the surface (the wells) prior to addition of properdin and NHS. There is no support for detecting C3b in an amount proportional to the properdin sample when the surface also received control containing properdin. As such, the method as claimed comprising all of steps iii-v, wherein an amount of the C3b detected is proportional to a concentration of properdin in the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites a single surface (see “a surface with non-inhibitory anti-properdin antibody”) that is then blocked (see step ii) and to which control sample is added (see step iii), “adding a control sample that contains properdin to the surface of step ii)” and then to which a serum sample is added (see step iv) “adding a serum sample to the surface of step iii), wherein the serum sample provides complement proteins”. The limitation specific to the serum sample is amended in order to replace “adding properdin depleted serum” with “adding a serum sample”. The amended claim language is broader in scope and is not limited to merely “properdin depleted serum”, rather this language encompasses either serum containing properdin or serum depleted of properdin. 
The claim as amended further recites “wherein an amount of C3b detected is proportional to a concentration of properdin in the serum sample”. The claim language is considered 
Further the language at the “wherein” clause, namely “an amount of the C3b detected” and “a concentration of properdin in the serum sample”, is considered indefinite because this language suggests there is more than one possible “amount” of C3b to detect and more than one “concentration” of properdin in the serum sample”. 

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered. The previous objections and rejections are withdrawn in response to Applicant’s amendments to the claims (see as indicated in detail above). However, see also the new grounds set forth in detail above in response to the amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/                   Primary Examiner, Art Unit 1641